Citation Nr: 0910208	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-13 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for osteoarthritis.

2.  Entitlement to service connection for allergic 
dermatitis/cutanea tarda.

3.  Entitlement to service connection for emphysema.

4.  Entitlement to service connection for hematuria.

5.  Entitlement to service connection for lymphadenopathy

6.  Entitlement to service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1960 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2004, a statement of the case was issued in January 2005, and 
a substantive appeal was received in April 2005.

The issues of entitlement to service connection for 
osteoarthritis, emphysema, hematuria, and diabetes mellitus 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.   The Veteran is not shown to have served in the Republic 
of Vietnam during his active service, and is not shown to 
have been exposed to herbicide agents during service.

2.  The Veteran's allergic dermatitis/cutanea tarda was not 
manifested during the Veteran's active duty service or for 
many years thereafter, nor is allergic dermatitis/cutanea 
tarda otherwise related to the Veteran's active duty service, 
including alleged exposure to herbicides.

3.  A disability manifested by lymphadenopathy was not 
manifested during the Veteran's active duty service or for 
many years thereafter, nor is any disability manifested by 
lymphadenopathy otherwise shown to be related to the 
Veteran's active duty service, including alleged exposure to 
herbicides.


CONCLUSIONS OF LAW

1.  Allergic dermatitis/cutanea tarda was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to have been incurred in such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).

2.  A disability manifested by lymphadenopathy was not 
incurred in or aggravated by the Veteran's active duty 
service, nor may it be presumed to have been incurred in such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a letter sent in August 2003, 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
This letter included special notice regarding the Veteran's 
contentions regarding herbicide exposure.  Moreover, this 
letter advised the Veteran of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The Board notes that this letter was 
sent to the appellant prior to the March 2004 RO rating 
decision currently on appeal.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In the present appeal, there has been no notice of the types 
of evidence necessary to establish particular ratings and 
effective dates for any ratings that may be granted.  
Nevertheless, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision despite 
the inadequate notice provided to the appellant.  See Bernard 
v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
August 2003 VCAA letter provided timely notice of the 
evidence necessary to establish entitlement to service 
connection for the disabilities on appeal, and the Veteran is 
represented by a VA recognized national service organization 
which would be expected to have actual knowledge of the 
Dingess elements, including with regard to assignment of 
ratings and effective dates.  Since the Board finds below 
that entitlement to service connection is not warranted in 
the issues addressed in the final decision portion of this 
case, no rating or effective date will be assigned and any 
questions related to rating and effective date assignments 
are therefore rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and private post-service records, have 
been obtained.

The Board acknowledges that the Veteran has not been provided 
with a VA examination in this case.  The Board finds, 
however, that a VA examination is not necessary to make a 
final adjudication with regard to the particular issues 
finally adjudicated in this Board decision.  McLendon v. 
Nicholson, 20 Vet.App. 79 (2006) states that, in disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i).

Simply stated, the standards of McLendon are not met in this 
case.  As discussed in more detail below, the evidence in 
this case does not establish the occurrence of any event, 
injury, or disease during service that the Veteran claims is 
pertinent to the development of allergic dermatitis/cutanea 
tarda or lymphadenopathy.  The Veteran's claims of 
entitlement to service connection for allergic 
dermatitis/cutanea tarda and lymphadenopathy are primarily 
presented as secondary to exposure to herbicides during 
service in-country in Vietnam; however, the evidence does not 
show that the Veteran's service aboard vessels in the waters 
near Vietnam included any service within the land-boundaries 
of Vietnam, and the evidence does not otherwise show any 
exposure to herbicides agents during service.  The Veteran 
has not suggested any diagnosis or treatment of allergic 
dermatitis/cutanea tarda or lymphadenopathy during service or 
within any applicable presumptive period.  In light of the 
record, any opinion relating allergic dermatitis/cutanea 
tarda or lymphadenopathy directly to his military service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.  The duty to 
assist is not invoked, even under Charles, where 'no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.  

Analysis

The issues on appeal involve claims of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting disease or injury in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has contended, including in his November 2004 
notice of disagreement, that "all of the illnesses that I am 
experiencing now are caused by my exposure to herbicides 
while I was stationed onboard different carriers in 
Vietnam."

Applicable law provides that a veteran who, during active 
service, served during a certain time period in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116; see also Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Regulations further provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994).  See also 61 Fed. Reg. 41442- 41449, and 61 
Fed. Reg. 57586-57589 (1996).  Notwithstanding the foregoing, 
the United States Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 
98 Stat. 2725, 2727- 29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed.Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 
1247-48 (Fed.Cir. 1997), aff'g Ramey v. Brown, 9 Vet.App. 40 
(1996).

When the evidence of record is reviewed under the laws and 
regulations as set forth above, the Board finds there is no 
basis for granting service connection for allergic 
dermatitis/cutanea tarda or lymphadenopathy in this case.  At 
the outset, the Board notes that the Veteran's service 
treatment records do not show evidence of pertinent 
symptomatology consistent with either claim manifested during 
service, nor does the medical evidence demonstrate such 
symptomatology was manifested within one year of separation 
from service.  The Veteran does not contend otherwise.  

The Board has reviewed the service treatment records 
thoroughly, and observes that the Veteran reported some scalp 
balding in January 1974, and a December 1983 post-service 
private record shows "Allergic Dermatoses of Scalp."  Those 
in-service symptoms were specifically diagnosed as a 
different pathology not on appeal, and the Veteran denied 
itching and soreness at that time.

Indeed, the Veteran's own testimony (including in his June 
2003 filing of this claim on appeal) indicates that his 
allergic dermatitis/cutanea tarda began in January 1983 and 
his lymphadenopathy began in March 1987.  This strongly 
suggests that the Veteran's dermatitis/cutanea tarda and 
lymphadenopathy were not manifested during service or within 
one year of separation from service.  Consistent with this, a 
May 1980 service examination report from near the end of the 
Veteran's lengthy period of service, shows the Veteran to 
have been evaluated as clinically normal in all respects, 
including skin and lymphatics, with no pertinent 
abnormalities or diagnoses found.

As for the Veteran's contention that his dermatitis/cutanea 
tarda and  lymphadenopathy are due to his service in the 
Republic of Vietnam, the evidence does not demonstrate that 
the Veteran actually served in the Republic of Vietnam.  
Although his Form DD 214 shows that he was awarded the 
Vietnam Service Medal and the Republic of Vietnam Campaign 
Medal, there is no persuasive evidence in the record to 
support his assertion that he actually set foot within the 
land borders of Vietnam.

The Veteran contends, including in his November 2004 Notice 
of Disagreement, that "I was twice assigned as shore patrol 
from the ship, to Danang Enlisted Club from 1600 to 2400 
hours.  I also took emergency leave while onboard the ship in 
Vietnam waters.  From the ship, I took a liberty boat to 
Danang Air Base, Vietnam to await my flight to Cubi Pt. 
Philippines."

However, Veteran has not submitted any supporting evidence, 
and the RO's attempts to develop evidence of in-country 
service in Vietnam through official service department 
records have revealed no documentation corroborating any 
service time within the land borders of Vietnam.  Information 
from the National Personnel Records Center (NPRC), received 
by the RO in September 2003, indicates that available 
evidence does not confirm service within the land borders of 
the Republic of Vietnam in the available records.  The 
September 2003 report confirms that the Veteran served aboard 
a vessel in the official waters of Vietnam, but indicates 
that "the personnel record does not contain enough 
information to make a definitive statement regarding in 
country service."  The NPRC did explain that "[t]he Veteran 
was attached to a unit that could have been assigned to ship 
or shore."  Thus, this response to the RO's Request for 
Information reveals that the consulted official service 
department resources do not verify any in-country service 
within the Republic of Vietnam.  

Following this, a report addressing this inquiry was obtained 
from the Department of the Navy.  This January 2004 report 
reveals no corroboration of the Veteran's contention that he 
spent time within the land borders of Vietnam.  Most 
pertinently, this report indicates:

Command History Reports and Ship Deck Logs are the 
primary and only administrative records maintained 
by the Naval Historical Center that are identified 
for permanent retention.  These records do not 
normally annotate individuals arriving or going 
ashore on a routine basis. ... [They] do not list 
passengers by name, unless that individual is a 
very import[ant] person (VIP) or high-ranking 
officer.  Also, the deck logs do not normally list 
the destinations of these aircraft and vessels.  
The rare instances in which an individual[']s name 
may be mentioned in deck logs, involves matters 
related to an injury, death, Captain's Mast, or 
the movement of the ship's Captain.

This report from the Department of the Navy strongly suggests 
that no existent service records beyond the Veteran's own 
Official Military Personnel File, would contain the type of 
information which might service to corroborate his claims 
concerning in-country service in Vietnam.  The RO obtained 
the Veteran's personnel records on microfiche, and printed 
copies of these records are available for review in the 
claims file.

In addition to considering the NPRC's report, the Board has 
carefully reviewed the entirety of the Veteran's service 
personnel records.  The Board finds that these records 
contain substantial evidence concerning the nature of the 
Veteran's role and responsibilities throughout his time 
serving in the waters near Vietnam, but there is no 
suggestion that he served in-country within the land 
boundaries of Vietnam nor is there information suggesting 
responsibilities which would normally be understood to 
include any service in-country within the land boundaries of 
Vietnam.

The Board is compelled to find that the official service 
department records are the most probative evidence of record 
concerning the details of the Veteran's service during his 
time aboard vessels in the waters near Vietnam.  The absence 
of any other form of corroboration of the Veteran's claimed 
service within the land borders of Vietnam weighs 
significantly against the claim.  Although the Board 
recognizes and understands the Veteran's own testimony, the 
preponderance of the probative evidence is against finding 
that service within the land borders of Vietnam is shown in 
this case.

Exposure to herbicides in this case can only be presumed, in 
the absence of affirmative evidence, if the Veteran is shown 
to have served within the land borders of Vietnam.  In sum, 
the evidence of record does not tend to demonstrate that the 
Veteran actually served within inland Vietnam.

Simply put, VA laws and regulations require a veteran's 
service in the waters offshore and service in other locations 
to involve duty or visitation actually in the Republic of 
Vietnam for purposes of establishing presumptive service 
connection for prostate cancer as due to exposure to Agent 
Orange.  38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

The Board acknowledges that the Veteran has submitted a 
newspaper article regarding the detection of Agent Orange 
from Vietnam reaching as far away as New Zealand.  The Board 
understands that the Veteran invites the Board to conclude 
that Agent Orange may have reached remote locations over 
time, and thus can be speculated to have reached the 
Veteran's location at the time that he served in the waters 
near Vietnam.  However, the Board is unable to find that this 
article provides affirmative evidence that the Veteran was 
actually exposed to herbicide agents.  In sum, the evidence 
of record does not tend to demonstrate that the Veteran 
actually served within inland Vietnam.

The Veteran does not allege any other factual basis for 
finding that he was exposed to herbicide agents during his 
military service.  In the absence of in-country Vietnam 
service or some other evidence of the Veteran's actual 
exposure to Agent Orange or similar herbicide, service 
connection for allergic dermatitis/cutanea tarda or for a 
disability manifested by lymphadenopathy cannot be warranted 
on such a basis.  There is otherwise no evidence of in-
service incurrence of allergic dermatitis/cutanea tarda or of 
lymphadenopathy.  Nor is there otherwise any evidence of an 
etiological relationship between military service and the 
Veteran's allergic dermatitis/cutanea tarda or 
lymphadenopathy.  

The Board acknowledges that a private doctor's statement, 
dated March 2003, suggests that "Upper Respiratory tract 
infections was present as presented on early part of his 
medical history....  Ailment presented, therefor[e], may have 
to be connected with his military service."  This statement 
does not specifically address any lymphadenopathy.  In any 
event, the Board finds that this statement presents no 
probative or persuasive value in support of the Veteran's 
claims; the statement presents no explicit rationale for its 
opinion.  Implicitly, the statement may be understood to 
refer to exposure to herbicides in service, but even making 
this assumption for the sake of the Veteran's argument, the 
March 2003 statement is not probative.

Because a diagnosis or opinion by a health care professional 
is not conclusive and is not entitled to absolute deference, 
the Court has provided guidance for weighing medical 
evidence.  A post-service reference to injuries (or chemical 
exposures) sustained in service, without a review of service 
treatment records, is not competent medical evidence.  See 
Grover v. West, 12 Vet. App. 109, 112 (1999).  Further, a 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  The March 2003 statement does not identify any 
factual predicate indicating exposure to herbicides nor any 
other in-service occurrence or medical rationale supporting 
an etiological link for current diagnoses.

Most importantly, however, general and inconclusive medical 
opinions, including those including non-definitive phrases 
such as 'may,' are too speculative to establish a claim.  
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); see also 38 C.F.R. § 3.102 (2004) 
(describing the concept of reasonable doubt in adjudicating 
service connection claims as not being one arising from pure 
speculation or remote possibility).  For the above-stated 
reasons, the March 2003 private medical statement is not 
probative evidence demonstrating any etiological link 
pertinent to this case.

The evidence in the claims file as well as the Veteran's own 
statements clearly show that the first manifestations of 
pertinent symptoms were more than a year following separation 
from service.  No probative medical opinion otherwise 
demonstrates any basis for finding an etiological link 
between service and allergic dermatitis/cutanea tarda or 
lymphadenopathy.

While the Veteran is clearly of the opinion that his 
disabilities on appeal are caused by or related to service, 
as a layperson the Veteran is not competent to offer an 
opinion that requires specialized training, such as the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  However, lay assertions may serve 
to support a claim for service connection by supporting the 
occurrence of lay- observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In this case, the Board 
has considered the Veteran's testimony, but the most 
probative evidence regarding the decisive questions of 
medical etiology in this case weighs against the claims of 
entitlement to service connection.

Since there is no competent evidence of allergic 
dermatitis/cutanea tarda or lymphadenopathy during service, 
no competent evidence of pertinent symptoms of disability 
within one year of discharge from service, nor any competent 
evidence otherwise suggesting a link between the Veteran's 
service and allergic dermatitis/cutanea tarda or 
lymphadenopathy, to include exposure to herbicides, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claims of service connection for allergic 
dermatitis/cutanea tarda and for lymphadenopathy.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Moreover, these disorders were not manifested during service 
or within one year of separation from service, and neither is 
shown to be related to the Veteran's service in Vietnam 
because service records do not affirmatively show that the 
Veteran served in the Republic of Vietnam.  Accordingly, 
service connection for allergic dermatitis/cutanea tarda and 
service connection for lymphadenopathy is denied.




ORDER

Service connection for allergic dermatitis/cutanea tarda is 
not warranted.  Service connection for a disability 
manifested by lymphadenopathy is not warranted.  To these 
extents, the appeal is denied.


REMAND

A preliminary review of the record reveals the need for 
additional development with regard to the issues of 
entitlement to service connection for osteoarthritis, 
emphysema, hematuria, and diabetes mellitus.

The Board observes that private medical records reveal that 
the Veteran was diagnosed with osteoarthritis at least as 
early as October 1988; this diagnosis was identified most 
specifically in connection with the Veteran's spine at that 
time.  Significantly, the Veteran's service treatment records 
reveal that the Veteran was involved in a significant motor 
vehicle accident during service around 1974.  (The treatment 
record does not indicate the date, but appears to be from 
around 1974 based upon the Veteran's documented age at that 
time and his birthdate.)  The in-service documented motor 
vehicle accident involved the Veteran being thrown out of the 
passenger side of a vehicle moving at 55 miles per hour when 
that vehicle was hit on the passenger side.  A separate June 
1974 service treatment record indicates that the Veteran 
required treatment with a cervical collar concerning pain and 
stiffness in the back of his neck, although it is not 
entirely clear whether this may have been related to the 
motor vehicle accident.  Further complicating the potentially 
pertinent evidence of record, private treatment records 
appear to indicate that the Veteran may have been injured in 
another significant motor vehicle accident shortly following 
service, perhaps in 1983 (the year of the earliest private 
medical reports of record referring to an apparently recent 
accident with fractures.)

The evidence of record suggests a diagnosis of the claimed 
disability, and a potentially etiologically pertinent injury 
documented during service.  Under the circumstances, and in 
consideration of the guidelines articulated in McLendon v. 
Nicholson, 20 Vet.App. 79 (2006), the Board believes a VA 
examination and etiology opinion are necessary prior to 
proceeding with appellate review of this issue.

Similarly, with regard to the issues of entitlement to 
service connection for hematuria and for diabetes mellitus, 
the Board believes that additional development is warranted 
in the interest of affording every consideration to the 
Veteran's claims.  The Board observes that the Veteran's 
private medical records reflect that the Veteran has been 
reporting urinary symptoms in recent years, and "microscopic 
hematuria" appears to have been medically noted by a private 
doctor as early as June 1983.  Further, the Board observes 
that service treatment record note that the Veteran 
complained of urinary symptoms an October 1961, and these 
complaints were followed until at least July 1962, at which 
point the Veteran's symptoms appeared to include difficulty 
urinating as well as urethral discharge.  Furthermore, 
"hematuria" was significantly noted in a January 1974 
service treatment record.  

Although the Veteran's in-service urinary symptoms and his 
more recent symptom complaints have not been clearly 
attributed to a specific diagnosed chronic pathology, the 
Board believes that a VA examination specifically addressing 
these symptoms and opining as to the likely etiology of any 
diagnosed urinary pathology is warranted.

The Veteran's private medical records reflect a current 
diagnosis of diabetes, with pertinent notes referencing 
diabetes dating back to at least October 1988.  In reviewing 
the service treatment records, the Board is confronted with 
some confusion in a potentially pertinent June 1980 
examination report.  The June 1980 in-service optometry 
clinic report makes a reference to "diabetes" which the 
Board is unable to interpret with sufficient medical 
knowledge to determine its significance.  The Board 
recognizes that this record does not appear to be a diagnosis 
of diabetes, and may possibly be noting the absence of a 
family history of diabetes (although this is not clear).  
However, the possibility that the Veteran manifested eye 
complaints which may have raised suspicions regarding 
diabetes towards the end of the Veteran's 20-plus years of 
service could be significant in this case.  The Board 
believes that a VA examination with etiology opinion is 
warranted to review the Veteran's symptom history and offer 
an expert opinion regarding whether the Veteran's diabetes 
mellitus is at least as likely as not etiologically linked to 
his active duty service.

With regard to the issue of entitlement to service connection 
for emphysema, the Board further finds that further 
development is required in view of the Veteran's contentions 
of disability due to alleged asbestos exposure.  Medical 
records following service indicate that the Veteran has had 
various complaints of pulmonary disability over time, and 
multiple such records appear to diagnose "emphysema."  It 
appears that such a medical impression was entered by a 
private doctor as early as March 1987.  Although no diagnosed 
pathology in this case has been among those broadly 
recognized as associated with asbestos exposure, the record 
presents a need for greater clarity regarding key medical 
questions prior to final appellate adjudication of this 
matter.  Essential questions in this case may include: 
whether the Veteran is currently diagnosed with any pulmonary 
disease which could potentially be causally linked to 
asbestos exposure, whether the Veteran was exposed to 
asbestos during his naval service, and whether the Veteran 
was exposed to asbestos other than during service.  The Board 
does observe that a March 2003 statement from a private 
doctor suggests that the Veteran's respiratory symptoms "may 
have to be service connected with his military service," 
although this comment is not adequately explained.  In the 
Board's view, there has not been adequate development 
concerning these essential questions to allow for informed 
appellate review at this time.

The Board observes that Veterans Benefits Administration 
(VBA) Adjudication Procedure Manual M21-1MR (M21-1MR), Part 
IV, Subpart ii, Chapter 2, Section C, para. 9 (December 13, 
2005) (rescinding the previously applicable VBA Adjudication 
Procedure Manual M21- 1, Part VI, para. 7.21) notes that 
inhalation of asbestos fibers can produce fibrosis and 
tumors, that the most common disease is interstitial 
pulmonary fibrosis (asbestosis), and that the fibers may also 
produce various other cancers and tumors particularly in the 
chest and throat.  See M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C, para. 9; see also Ennis v. Brown, 4 Vet.App. 
523 (1993).  It is noted that persons with asbestos exposure 
have an increased incidence of various cancers including 
cancers of the lung, bronchus, larynx, and pharynx.  It is 
also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 9.

However, 'neither [the VBA Manual] nor the Circular creates a 
presumption of exposure to asbestos solely from shipboard 
service. Rather, they are guidelines which serve to inform 
and educate adjudicators as to the high exposure to asbestos 
and the prevalence of disease found in insulation and 
shipyard workers and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure.'  Dyment v. 
West, 13 Vet.App. 141 (1999); see also Nolen v. West, 12 
Vet.App. 347 (1999); VAOGCPREC 4-2000.

Review of the claims file leads the Board to conclude that 
the required development has not been accomplished in this 
case.  There does not appear to be any development of 
evidence of exposure before, during, or after service, nor is 
there an adequate VA examination report with an etiology 
opinion.  Such additional development is necessary before the 
Board may properly proceed with appellate review.

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

As this claim is being remanded for additional development, 
the Board finds it reasonable to give additional notice to 
expressly comply with the Dingess/Hartman decision.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
take the necessary actions to ensure 
compliance with all VCAA notice and 
assistance requirements.  The Veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The RO should take appropriate action 
to develop evidence of asbestos exposure 
before, during, and after the Veteran's 
service.  This development should conform 
with the VBA Manual guidelines and Dyment 
v. West, 13 Vet.App. 141 (1999).

3.  After completion of the above, the 
Veteran should be scheduled for a VA 
examination by an appropriate specialist 
to ascertain the relationship, if any, 
between any current pulmonary disabilities 
and possible exposure to asbestos.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with authoring this 
report.  Any medically indicated special 
tests or studies should be accomplished.  
Specifically, the examiner should offer 
responses to the following questions:

a)  Please state whether it is at least 
as likely as not (a 50% or higher 
degree of probability) that any 
currently diagnosed chronic pulmonary 
disability is etiologically related to 
the Veteran's 20-plus years of military 
service.  In answering this question, 
please discuss any relevant service and 
post-service treatment records.    

b) Assuming, for the sake of argument, 
that the Veteran has been exposed to 
asbestos, is the Veteran currently 
diagnosed with any pulmonary disability 
which is at least as likely as not (a 
50% or higher degree of probability) 
causally linked to asbestos exposure?  
It is emphasized that, for the purposes 
of this question only, the examiner is 
to assume that the Veteran was exposed 
to asbestos and evaluate whether the 
Veteran currently manifests a pulmonary 
disability of a nature which is likely 
associated with asbestos exposure.

c) If the examiner finds that there is 
chronic pulmonary disability which is 
of a nature that may have been caused 
by asbestos exposure, please offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree 
of probability) that the Veteran's 
pulmonary disability was caused by 
exposure to asbestos during service 
rather than any other etiology 
(including any exposure to asbestos 
prior to or following his service.)  
Please refer to the evidence in the 
claims folder and specify any pertinent 
periods of shown asbestos exposure 
considered.

4.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of his 
osteoarthritis.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner should 
respond to the following:

a)  Please identify the nature and 
location of any current chronic 
disabilities attributed to the 
Veteran's claimed osteoarthritis. 

b)  For each current chronic 
manifestation of osteoarthritis so 
diagnosed, please state whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that the 
disability is a residual of the 
Veteran's in-service motor vehicle 
accident in approximately 1974, or was 
otherwise caused by the Veteran's 20-
plus years of military service.  In 
answering this question, please discuss 
any relevant service and post-service 
treatment records.

5.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
genitourinary pathology.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner should 
respond to the following:

a)  Please identify any current chronic 
disabilities diagnosed which are found 
to be responsible for the Veteran's 
complaints of urinary symptoms or 
hematuria. 

b)  For each current disability 
diagnosed above, please state whether 
it is at least as likely as not (a 50% 
or higher degree of probability) that 
the disability is etiologically related 
to the Veteran's 20-plus years of 
military service.  In answering this 
question, please discuss any relevant 
service and post-service treatment 
records; in particular, please discuss 
the service treatment records showing 
urinary complaints in 1961 and 1962, 
and hematuria in January 1974.

6.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of his diabetes 
mellitus.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner should 
respond to the following:

Please state whether it is at least as 
likely as not (a 50% or higher degree 
of probability) that the Veteran's 
diabetes mellitus is etiologically 
related to the Veteran's 20-plus years 
of military service.  In answering this 
question, please discuss any relevant 
service and post-service treatment 
records; in particular, please discuss 
the June 1980 service treatment record 
suggesting that the Veteran may have 
manifested eye symptoms raising 
suspicions of diabetes at that time.

7.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and adjudicate the Veteran's claims 
as appropriate.  If any claim on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


